[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER (re MOTION to REARGUE)
The plaintiffs' motion to reargue the court's ruling (April 20, 1999) on defendants' objection to plaintiffs' motion to amend complaint having been presented, it is hereby Ordered: denied, for the following reason:
The plaintiffs having given notice (April 30, 1999) of their intent to appeal such ruling, it is the court's conclusion that the merits of such ruling should be reserved for decision by the appellate authority which the plaintiffs intend to invoke. Under such circumstances the "strong reasons" on which granting reargument should be predicated are here absent. Ryan v.Fairchild Finance Corp., 14 Conn. L. Rptr. 74 (1995), quoting from Ideal Financing Association v. LaBonte, 120 Conn. 190, 195
(1935).
Gaffney, J.